IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD MILBURN,                         : No. 80 EM 2015
                                        :
                    Petitioner          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA,                           :
                                        :
                    Respondent          :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.